Title: To Thomas Jefferson from Granbery & Hancock, 8 May 1807
From: Granbery & Hancock
To: Jefferson, Thomas


                        
                            Sir
                            
                            Norfolk 8th May 1807
                        
                        By Capt. Palmer I hand you rects. for 3 Hhds. & one barrel Bacon Shipd by order of Messr.
                            Granbery & Hancock of Richmond which I hope you will receive in good order. 
                  Very Respectfully I have the honor to
                            be Your Ob St for John Granbery
                        
                            R Gasemond
                            
                        
                    